Title: To James Madison from James Blair, 2 June 1804 (Abstract)
From: Blair, James
To: Madison, James


2 June 1804, Fredericksburg. “My friend Mr Peter Gordon (the bearer of this) being about to Embark for Europe, where a well authinticated certificate of his being a Citizen of the United States may be of infinite Service to him, and as he is not personally known to you I take the Liberty of Introducing him to you, for the purpose of obtaining Your Signature to his Certificate, which will give it a currency in any Country where his business may call him—his intention is to go direct to France with a Cargoe, consequentely a Certificate bearing the face of authinticity is Necessary.
“Your attention to him in this instance will confer a Singular Obligation on me, and I am Confident, will be gratefully rememberd by him.
“If the Signature of the French Minister cou’d be obtained, it wou’d no doubt add considerable weight, to the certificate, during Mr Gordons residince in France.”
